DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art cited in the application history.  With regard to independent claim 16, it was found that Bauersachs et al. (DE102006049807) disclosed most of the invention.  Bauersachs ‘807 teaches a longitudinal adjuster for a motor vehicle seat (see Figure 1; see abstract and title), comprising: at least one pair of rails (3/4), which has a seat rail (3) which is connectable to the vehicle seat, and a floor rail (4) which is connectable to a vehicle floor and on which the seat rail is guided displaceably along a longitudinal direction (x – see Figure 1), wherein the longitudinal adjuster has a drive device (2/21, drive worm) for adjusting the seat rail along the longitudinal direction relative to the floor rail, wherein the drive device has a spindle (1) which is fixed with respect to the floor rail or with respect to the seat rail (fixed in 5/6 which are fixed relative to item 3), a rotatable spindle nut (41) which is mounted on the spindle via a threaded engagement (see Figure 1), and an electric motor (used in conjunction with item 2; see paragraph [0018]) which is operatively connected to the spindle nut for driving of the spindle nut, wherein the seat rail or the floor rail has a cutout (35) and the drive device is arranged through the cutout at least partially in a cavity which is formed between the seat rail and the floor rail (see Figures 2a-4), wherein the cutout is formed on an upper wall of the seat rail (see Figure 1).
However, Bauersachs does not distinctly disclose or fairly suggest a modification to arrive at the electric motor, itself, at least partially within the cutout.  The reference only illustrates item 2 within the cutout and it does not appear that the cutout would be large enough to pit a portion of the electric motor there within.  
Claims 17-30 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636